Title: To John Adams from John van de Velde, 9 January 1782
From: Velde, John van de
To: Adams, John



Amstrm 9e Janry 1782
Honourable Sir

I have the honour of writing you these few Lines trusting on your natural Kindness, to Excuse the Liberty I make bold to take, to inquire from you, Iff y can Safely purchase on reasonable terms the Two Inclosed Congres bills on Nottes of 8 february 1779 


No
2348 Letter L
}
due 8e february 1782, with 6 pC Intrest per



2349 Letter M


 annum each value Dollars one thousand payable to samuel Curson or bearer, to inable me to go safely in the business. I must hope you will do me the favour to give me your answer on the following points.
1e. The value of these dollars, or if these dollars are of the same value of such which the Congress when it draws on france pays at the rate of five Livres french money.
2e Iff these notes are reimbursed at Sight to the bearer when presented to the congres, or iff they must be Endorsed by him in whose favour they have been made.
3e Iff by Keeping them till quiet Times comes, the Intrest there of will be continued to be payd, altho’ the time of reimbursement is Expired.
Your Kind and Speedy answer on my request will be Confering a favour I Shall ever Esteem and highly Value, having the honour to be with deep regard Honorable sir Your most Obeid servant

John: van de Velde

